


EXHIBIT 10.3


FUND ACCOUNTING SERVICE AGREEMENT
BY AND BETWEEN
COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC


AND


RIVERSOURCE LIFE INSURANCE COMPANY


This Fund Accounting Service Agreement (the “Agreement”) is made effective as of
February 1, 2011 (the “Effective Date”) by and between Columbia Management
Investment Advisers, LLC, a Minnesota limited liability company (herein “CMIA”
and known internally as Company 36” for accounting purposes), and RiverSource
Life Insurance Company, a Minnesota corporation (herein “RSLIC” and known
internally as “Company 10” for accounting purposes).
WHEREAS, CMIA and RSLIC are affiliated companies that are members of an
insurance holding company system; and
WHEREAS, CMIA has extensive experience in providing the kinds of services to be
provided under this Agreement and an established infrastructure for providing
such services in an efficient and cost effective manner; and
WHEREAS, RSLIC desires to obtain, for the benefit of its insurance business,
certain services from CMIA and share in the cost of certain expenses incurred by
CMIA on behalf of RSLIC, and CMIA desires to provide such services and incur
such expenses, all upon the terms and conditions hereinafter set forth; and
WHEREAS, the parties desire to set forth in writing the services and expenses
which are the subject of this Agreement and the basis for allocating expenses
between them.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
1.
Services: At the request of RSLIC and subject to RSLIC’s sole and exclusive
right to control and manage its insurance business, CMIA will provide those
services and incur those expenses as set forth on Attachment A annexed hereto
and made a part hereof as well as any other services or expenses reasonably
requested by RSLIC in connection with RSLIC’s business.

2.
Term: This Agreement shall be for a term beginning on the Effective Date and
shall remain in effect thereafter unless the parties mutually agree otherwise;


1



--------------------------------------------------------------------------------




provided, however, that either party may terminate this Agreement in accordance
with the provisions of Section 19 below.
3.
Allocation of Costs: RSLIC agrees to reimburse CMIA at cost for services
provided and expenses incurred by CMIA pursuant to this Agreement. The charge to
RSLIC for such services shall include all directly and indirectly allocable
expenses. The methods for allocating expenses to RSLIC shall be in accordance
with the requirements of the applicable state insurance holding company system
laws. Such methods shall be modified and adjusted by mutual agreement where
necessary or appropriate to reflect fairly and equitably the actual incidence of
expense incurred by CMIA on behalf of RSLIC. The method of allocating costs
hereunder and the payment thereof shall be determined in the following manner:

a.
The cost of services performed by CMIA that are identifiable as expenses
incurred directly and exclusively for the benefit of RSLIC shall be charged to
RSLIC. This shall include the cost of supplies, materials, and various other
items of expense incurred by CMIA directly on behalf of RSLIC as identified more
specifically in Attachment A annexed hereto and made a part hereof.

b.
The cost of services performed by CMIA that are not identifiable as expenses
incurred directly and exclusively for the benefit of RSLIC shall be allocated
and charged to RSLIC in conformity with customary insurance accounting
practices.

c.
At the request of RSLIC, and at CMIA’s expense, CMIA shall produce records and
provide access to enable RSLIC to verify that such cost allocations are
performed in accordance with the practices referenced above.

d.
Each month, RSLIC shall reimburse CMIA for costs of services provided or
expenses incurred by CMIA under this Agreement during the preceding month, in
accordance with the payment provisions of Section 4 below.

For purposes of allocating costs under this Agreement, RSLIC and CMIA shall rely
on their internal accounting and allocation system then in effect.


4.
Payments: For services rendered under this Agreement, payment shall be made by
RSLIC to CMIA on a monthly basis within thirty (30) days of invoice or other
notice. The parties agree that during the course of any given month RSLIC may
make reasonable estimated payments for part or all of the monthly cost in which
case such payment shall be offset against the actual amount otherwise due at the
end of the month under this Agreement. The parties also agree that, at the
option of RSLIC, RSLIC may reimburse CMIA based upon a good faith estimate of
the monthly costs for some or all of the services provided hereunder, in which
case there shall be a final adjustment


2



--------------------------------------------------------------------------------




made within thirty (30) days after completion of CMIA’s cost analysis performed
at least annually.
5.
Services Provided by RSLIC: RSLIC agrees to make its employees and facilities
available to CMIA, upon request of CMIA, to perform services as may be mutually
agreed upon by the parties from time to time. The cost of such services shall be
allocated to CMIA in the same manner costs are allocated to RSLIC pursuant to
Sections 3 and 4 herein. With respect to such services, all terms and conditions
of this Agreement shall be applicable as though fully stated herein, except
RSLIC shall be deemed “CMIA” and CMIA shall be deemed “RSLIC” for purposes of
determining rights and obligations of the parties under this Agreement.

6.
No Profit or Loss: It is the intention of the parties that no party shall
realize a profit nor incur a loss as a result of the services provided and
expenses incurred hereunder and the allocation of all costs for such services
and expenses shall be made consistent with such intention.

7.
Maintenance of Books: RSLIC and CMIA each shall maintain its own books, accounts
and records in such a way as to disclose clearly and accurately the nature and
detail of the transactions between them, including such accounting information
as is necessary to support the reasonableness of charges under this Agreement,
and such additional information as RSLIC may reasonably request for purposes of
its internal bookkeeping and accounting operations. CMIA shall keep such books,
records and accounts insofar as they pertain to the computation of charges
hereunder available for audit, inspection and copying by RSLIC and persons
authorized by it or any governmental agency having jurisdiction over RSLIC
during all reasonable business hours.

8.
Ownership and Custody of Records: All records, books and files established and
maintained by CMIA by reason of its performance of services under this
Agreement, which, absent this Agreement, would have been held by RSLIC, shall be
deemed the property of RSLIC and shall be maintained in accordance with
applicable laws and regulations. Such records should be available, during normal
business hours, for inspection by RSLIC, anyone authorized by RSLIC, and any
governmental agency that has regulatory authority over RSLIC’s business
activities. Copies of such records, books and files shall be delivered to RSLIC
on demand. All such records, books and files shall be promptly transferred to
RSLIC by CMIA upon termination of this Agreement.

9.
Audit: RSLIC and persons authorized by it and any governmental agency having
jurisdiction over RSLIC shall have the right, at RSLIC’s expense, to conduct an
audit of the relevant books, records and accounts in possession of CMIA upon
giving reasonable notice of its intent to conduct such an audit. In the event of
such audit, CMIA shall give to the party requesting the audit reasonable
cooperation and access to all books, records and accounts necessary to audit
during normal business hours.


3



--------------------------------------------------------------------------------




10.
Right to Contract with Third Parties: Nothing herein shall be deemed to grant
CMIA an exclusive right to provide services to RSLIC, and RSLIC retains the
right to contract with any third party, affiliated or unaffiliated, for the
performance of services requested by RSLIC pursuant to this Agreement. CMIA,
unless RSLIC objects, shall have the right to subcontract with any third party,
affiliated or unaffiliated, for the performance of services requested by RSLIC
under this Agreement, provided that CMIA shall remain responsible for the
performance of services by any such subcontractors in accordance with the terms
of this Agreement; and provided further that the charges for any such services
subcontracted to an affiliate shall be determined on the basis described in
Section 3 above.

11.
Safeguarding Customer Information: CMIA shall implement and maintain appropriate
measures designed to meet the objectives of Minnesota Statutes Sections 60A.98
and 60A.981 with respect to safeguarding RSLIC’s customer information and
customer information systems. CMIA shall adjust information security programs
upon reasonable request of RSLIC for any relevant changes dictated by RSLIC’s
assessment of risk concerning its customer information and customer information
systems. Confirming evidence that CMIA has satisfied its obligations under this
Agreement shall be made available, during normal business hours, for inspection
by RSLIC, any person authorized by RSLIC, and any governmental agency that has
regulatory authority over RSLIC’s business activities.

12.
Exercise of Judgment in Rendering Services: In providing services hereunder
which require the exercise of judgment by CMIA, CMIA shall perform any such
service in accordance with standards and guidelines which RSLIC develops and
communicates to CMIA. In performing any services hereunder, CMIA shall at all
times act in a manner reasonably calculated to be in or not opposed to the
interest of RSLIC.

13.
Capacity of Personnel and Status of Facilities: Whenever CMIA utilizes its
employees or independent contractors to perform services for RSLIC pursuant to
this Agreement, such personnel shall at all times remain employees or
independent contractors of CMIA, subject solely to the direction or
responsibility of CMIA. RSLIC shall have no liability to such personnel for
their welfare, salaries, fringe benefits, legally required employer
contributions and tax obligations. No facility of CMIA used in performing
services for, or subject to use by, RSLIC shall be deemed to be transferred,
assigned, conveyed or leased by performance or use pursuant to this Agreement.
The independent contractor status of any independent contractor engaged by CMIA
shall not be affected by this Agreement.

14.
Assignment: This Agreement and any rights pursuant hereto shall not be
assignable by either party hereto, except as set forth herein or by operation of
law, subject to whatever regulatory filings or approvals may be applicable.
Except as and to the extent specifically provided in this Agreement, nothing in
this Agreement, expressed or implied, is intended to confer on any person


4



--------------------------------------------------------------------------------




other than the parties hereto, or their respective legal successors, any rights,
remedies, obligations or liabilities that would otherwise be applicable. The
representations, warranties, covenants and agreements contained in this
Agreement shall be binding upon, extend to and inure to the benefit of the
parties hereto, their, and each of their, successors, and assigns respectively.
15.
Arbitration: Any unresolved dispute under this Agreement between CMIA and RSLIC
shall be decided by binding arbitration. The arbitration shall be conducted by a
sole arbitrator selected by unanimous agreement of the concerned parties hereto
as the case may be, or if unanimous agreement cannot be reached then by drawing
lots. Decisions of the arbitrator shall be final and there shall be no appeal
from the arbitrator’s decisions. The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association unless the
concerned parties decide otherwise, in which case the latter decisions will
apply as to the applicable rules for arbitration. The place of arbitration will
be Minneapolis, Minnesota, USA.

16.
Indemnification: RSLIC and CMIA agree to hold each other harmless and to
indemnify each other against any and all liability, loss, damage, expense, cost,
cause of action, demand, penalty, fine or claim (including cost of litigation or
administrative proceedings and counsel fees) arising out of or related to any of
the services provided hereunder to the extent the same are caused by the act or
failure to act of the indemnifying party. Notwithstanding the foregoing, no
party will be entitled to indemnification pursuant to this Section 16 if such
loss, claim, damage, expense, or liability is due to the willful misfeasance,
bad faith or gross negligence in the performance of its duties, or reckless
disregard of its obligations and duties under the terms of this Agreement. It is
further understood and agreed that RSLIC may rely upon information furnished to
it reasonably believed to be accurate and reliable, and CMIA may rely upon
information furnished to it reasonably believed to be accurate and reliable.

17.
Confidential Information: The parties agree certain information released in
performance of this Agreement, whether intentionally or unintentionally, may
constitute confidential information (“Confidential Information”). Confidential
Information, for purposes of this Agreement, means information released by one
party (“Releasing Party”) to the other (“Receiving Party”), in whatever format,
that is nonpublic, trade secret and/or proprietary. It is agreed the Receiving
Party shall maintain Confidential Information in strict confidence, refrain from
misappropriating such information, refrain from using such information for
purposes other than performing responsibilities under this Agreement or as
otherwise agreed to by the parties, use commercially reasonable efforts to
prevent disclosing such information to unauthorized or unaffiliated third
parties, and not copy such information without prior consent or acquiescence of
the Releasing Party. These restrictions do not apply to information that (i)
enters into the public domain through no fault or action of the Receiving Party,
(ii) is obtained from a third party who is under no legal or contractual
obligation to maintain confidentiality of such information, (iii) is


5



--------------------------------------------------------------------------------




independently developed by the Receiving Party without reference to or use of
any Confidential Information, or (iv) is required to be disclosed pursuant to
requirements of law or legal process including, but not limited to, disclosures
made to and required by any governmental agency having regulatory authority over
RSLIC. Upon termination, if demanded by the Releasing Party, the Receiving Party
shall within sixty (60) days return to the Releasing Party copies, in whatever
form or medium, of any material containing Confidential Information.
18.
Notices: All Notices, statements or requests provided for hereunder shall be
deemed to have been duly given when delivered by hand to an officer of the other
party, or when deposited with the U.S. Postal Service, as first class certified
or registered mail, postage prepaid, overnight courier service, or facsimile
copy, addressed:

a.
If to CMIA to:        

Chief Financial Officer
Columbia Management Investment Advisers, LLC
One Financial Center
Boston, MA 02111


with a copy to:
General Counsel
Columbia Management Investment Advisers, LLC
One Financial Center
Boston, MA 02111




b.
If to RSLIC to:    

Chief Financial Officer
RiverSource Life Insurance Company
227 Ameriprise Financial Center
Minneapolis, MN 55474
with a copy to:
                
General Counsel
RiverSource Life Insurance Company
5229 Ameriprise Financial Center
Minneapolis, MN 55474


or to such other persons or places as each party may designate from time to
time. The aforementioned individuals shall also serve as contact persons for the
purpose of carrying out this Agreement. As such, the contact persons shall be
authorized to act on behalf of their respective parties as to the matters
pertaining to this Agreement. Each party shall notify the other in writing as to
the name, address and telephone number of the designated contact person in the
event there is a replacement or change in such contact information.

6



--------------------------------------------------------------------------------




19.
Termination: This Agreement shall remain in effect until (i) the parties
mutually agree to terminate the agreement, or (ii) either RSLIC or CMIA gives
the other party sixty (60) days or more advance written notice of the party’s
intent to terminate this Agreement or that portion of this Agreement pertaining
to any one or more of the services or items set forth in Attachment A annexed
hereto.

20.
Settlement on Termination: No later than sixty (60) days after the effective
date of termination of this Agreement, CMIA shall deliver to RSLIC a detailed
written statement for all charges incurred and not included in any previous
statement to the effective date of termination. The amount owed or to be
refunded hereunder shall be due and payable within thirty (30) days of receipt
of such statement.

21.
Performance Standards: CMIA agrees that in performing or providing functions or
services hereunder, it shall use that degree of ordinary care and reasonable
diligence that an experienced and qualified provider of similar services would
use acting in like circumstances in such matters and in accordance with the
standards, practices and procedures established by CMIA for its own business.
CMIA shall perform services according to servicing standards of RSLIC or such
other standards as may be mutually agreed upon by the parties. CMIA shall comply
with all laws, regulations, rules and orders applicable to (i) RSLIC with
respect to the services provided hereunder and (ii) CMIA with respect to its own
business. CMIA agrees to maintain sufficient facilities and trained personnel of
the kind necessary to perform the services under this Agreement.

22.
Control: The performance of services by CMIA for RSLIC pursuant to this
Agreement shall in no way impair the absolute control of the business and
operations of CMIA or RSLIC by their respective Boards of Directors. CMIA shall
act hereunder so as to assure the separate operating entity of RSLIC. The
business and operations of RSLIC shall at all times be subject to the direction
and control of the Board of Directors of RSLIC.

23.
Governing Law: This Agreement is made pursuant to and shall be governed by,
interpreted under, and the rights of the parties determined in accordance with,
the laws of the State of Minnesota.

24.
Entire Agreement: This Agreement, together with such amendments as may from time
to time be executed in writing by the parties, constitutes the entire agreement
and understanding between the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof.

25.
Severability: It is further agreed and understood by the parties hereto that if
any part, term or provision of this Agreement should be held unenforceable in
the jurisdiction in which either party seeks enforcement of this Agreement, it
shall be construed as if not containing the invalid provision or provisions, and
the remaining portions or provisions shall govern the rights and obligations of
the parties.


7



--------------------------------------------------------------------------------




26.
Section Headings: Section headings contained herein are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

27.
Counterparts: This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and enforceable against the parties
actually executing such counterpart, and all of which, when taken together,
shall constitute one instrument.

28.
Assignment: This Agreement will not be assignable without the written consent of
the other party.



IN WITNESS THEREOF, the parties hereto have executed the foregoing Agreement.
COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC
 
 
 
 
 
By:
/s/ Brian McGrane
 
 
 
 
 
 
 
 
Name:
Brian McGrane
 
 
 
 
 
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


8



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
RIVERSOURCE LIFE INSURANCE COMPANY
 
 
 
 
By:
/s/ Jon Stenberg
 
 
 
 
 
 
 
 
Name:
Jon Stenberg
 
 
 
 
 
 
 
 
Title:
Executive Vice President
 
 
 


9



--------------------------------------------------------------------------------




ATTACHMENT A
1.
Services: CMIA shall, pursuant to the terms and conditions of this Agreement,
make its employees and facilities available for performance of the following
kinds of services, and shall allocate to RSLIC the costs and expenses it incurs
in the course of performing such services:

a.
Processing contract holder activity on investment accounting systems.

b.
Sending fund level trades to Columbia Management Investment Services Corp. or to
the then existing affiliated transfer agent and various non-affiliated fund
transfer agents.

c.
Reconciling accumulation units and general ledger control accounts.

d.
Reconciling shares to the transfer agents.

e.
Calculating accumulation and annuity unit values. Sending values to downstream
systems.

f.
Completing various general ledger reconciliations.

g.
Completing periodic true-ups for breakage between fund net assets and subaccount
reserves.

h.
Performing such other related services as may be agreed to by the parties from
time to time.



2.
[Intentionally omitted.]






10

